Per Curiam:
The objection that the arbitrators were not sworn is a fatal one, the oaths not having been waived in writing. (Code Civ. Proc: § 2369; Hinkle v. Zimmerman, 184 N. Y. 114.) The case appears to be a proper one, however, in which to direct a rehearing before the same arbitrators as authorized by section 2374 of the Code of Civil Procedure. Their failure to take the prescribed oaths did not, under the circumstances, indicate partiality or incompetence. The order appealed from will, therefore, be modified accordingly, with ten dollars costs and disbursements to the appellant. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.